internal_revenue_service p o box cincinnati oh number release date date date dear department of the treasury employer_identification_number contact person - id number contact telephone number uil you asked for advance approval of your educational grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request you currently make grants to organizations based in the united_states and the united kingdom to foster opportunities for those grantees to learn from each other and to make their charitable programs more effective you will make grants to allow selected individuals to participate in learning exchanges with their counterparts in other countries the learning exchanges are designed to improve the capacities and skills of those attending within the meaning of sec_4945 as part of these exchanges individual grantees spend a specified amount of time often one week with a host organization that operates in a similar program area as their home organization but in a different country the individual grantee will attend charitable programs conferences convenings and staff meetings and will meet individually with selected staff consultants and the host organization's leadership team to learn about the host organization's activities methods for achieving its goals communications fund raising and other aspects of its operations you will make grants to cover the reasonable travel_expenses including meals_and_lodging and other expenses including conference fees of staff members selected by you to participate in a learning exchange alternatively you may pay the costs of or reimburse individuals grantees who incur these expenses to participate as part of your grant-making programs you will provide grants to more than us and uk charities individual grantees will primarily be drawn from the individuals associated with these organizations however you may also consider individuals who are leaders in their fields but are not currently associated with a grantee individuals will be notified of learning exchange opportunities through broad e-mail announcements telephone or in person or by other appropriate means that may include web- based and other media announcements all individuals associated with your grantees as well as others who are leaders in their fields are eligible to participate in learning exchanges no grants will be made to i your substantial contributors ii members of your board_of directors iii your officers iv members of the selection committee v any disqualified_person with respect to your organization within the meaning of sec_4946 of the code or vi any family members of any of the persons listed in clauses i through v above in addition no grants will be made for a purpose that is inconsistent with your charitable purposes each individual applicant's name and other supporting information will be provided to a selection committee it is expected that members of the us and uk program staff as well as the executive director will serve on the selection committee the grantees will be selected by the committee using an objective and non-discriminatory process the committee will typically include three to four staff members who work with multiple grantees from your grantee network to select the best candidates based on objective nondiscriminatory criteria the committee will select those individuals that it believes will benefit the most from the opportunities presented by the specific learning exchange the number of grants made annually may be impacted by the number of organizations willing to host learning exchanges at this time you do not plan on establishing a minimum or maximum number of annual grants you will in every year make annual qualifying distributions in an amount greater than or equal to your distributable_amount as determined under code sec_4942 the amount of each grant will be equal to the reasonable expenses including travel hotels meals and conference fees incurred in participating in an exchange payments made to individuals will not be renewable as each learning exchange will have its own separate selection procedures therefore while the same individual could possibly receive more than one grant to attend different learning exchanges each grant would be entirely separate from the others letter catalog number 58222y at least once a year you will require reports from the individual grantees on the use of the funds and progress made toward achieving the purposes for which the grants were made also required is a final report describing the grantee's accomplishments with respect to the grant and an accounting for the funds received you will also investigate the use of grant funds if the report provided by the grantee indicates that the funds are being used for a purpose not in furtherance of the grant and you will take the actions described in sec_53 c for all jeopardized grants including withholding any future grant funds not already paid you represent that you will maintain all records relating to individual grants including information obtained to evaluate grantees identify whether a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigations of grants basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - a scholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or - a prize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or - to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination_letter catalog number 58222y this determination covers only the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have any questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58222y
